  Case 18-13549         Doc 29     Filed 01/25/19 Entered 01/25/19 11:52:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13549
         FELICIA CLARK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/09/2018.

         2) The plan was confirmed on 08/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13549        Doc 29        Filed 01/25/19 Entered 01/25/19 11:52:36                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $575.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $575.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $217.40
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $27.60
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $245.00

Attorney fees paid and disclosed by debtor:                    $46.77


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICASH LOANS LLC               Unsecured         800.00           NA            NA            0.00       0.00
AVANTE                            Unsecured         710.00           NA            NA            0.00       0.00
BENNIE W FERNANDEZ                Unsecured      3,500.00            NA            NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         480.00           NA            NA            0.00       0.00
CITY OF CHICAGO                   Unsecured      1,989.75            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           895.00           NA         895.00          30.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured           0.00      6,128.79      6,128.79           0.00       0.00
COMMONWEALTH EDISON               Unsecured      2,087.59       4,509.03      4,509.03           0.00       0.00
CREDIT CONTROL LLC                Unsecured         345.00           NA            NA            0.00       0.00
CREDIT ONE BANK                   Unsecured         516.00           NA            NA            0.00       0.00
DIVERSIFIED CONSULTANTS           Unsecured         791.00           NA            NA            0.00       0.00
DR LEONARDS/CAROL WRIG            Unsecured         145.00           NA            NA            0.00       0.00
DSG COLLECT                       Unsecured         244.00           NA            NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         954.00           NA            NA            0.00       0.00
I C Systems Collections           Unsecured         135.00           NA            NA            0.00       0.00
ILLINOIS DEPARTMENT OF CENTRAL    Unsecured      1,000.00            NA            NA            0.00       0.00
ILLINOIS TITLE LOAN               Unsecured      2,325.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE          Secured             0.00    16,982.94      16,982.94        300.00        0.00
INTERNAL REVENUE SERVICE          Unsecured      4,674.36       3,434.20      3,434.20           0.00       0.00
INTERNAL REVENUE SERVICE          Priority       9,831.71     11,780.12      11,780.12           0.00       0.00
LVNV FUNDING                      Unsecured         500.00        551.42        551.42           0.00       0.00
MID AMERICA BANK                  Unsecured         539.00           NA            NA            0.00       0.00
NICHOLAS FINANCIAL INC            Unsecured     10,169.00            NA            NA            0.00       0.00
NP173 LLC                         Secured             0.00      4,123.49      4,123.49           0.00       0.00
NP173 LLC                         Secured       70,000.00     79,997.51      84,121.00           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      2,935.00       8,673.20      8,673.20           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      2,743.00            NA            NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         480.00        250.41        250.41           0.00       0.00
SOCIAL SECURITY ADMINISTRATION    Unsecured     70,000.00            NA            NA            0.00       0.00
WAUKEGAN LOAN MGMT                Unsecured            NA         704.67        704.67           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-13549         Doc 29      Filed 01/25/19 Entered 01/25/19 11:52:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $84,121.00              $0.00              $0.00
       Mortgage Arrearage                                 $4,123.49              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $17,877.94            $330.00              $0.00
 TOTAL SECURED:                                         $106,122.43            $330.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $11,780.12                $0.00            $0.00
 TOTAL PRIORITY:                                         $11,780.12                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,251.72                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $245.00
         Disbursements to Creditors                               $330.00

TOTAL DISBURSEMENTS :                                                                          $575.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
